Citation Nr: 0606722	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  99-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 25, 
1997, for a compensable rating for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had active service from June 1969 to April 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision which 
determined that the veteran was entitled to a compensable 
evaluation for his service-connected PTSD, effective November 
25, 1997.  This case was remanded by the Board in October 
2000, May 2003, May 2004, and September 2005 for further 
development and for due process reasons.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant's 
representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2005).
 
A review of the record includes a February 27, 2006, written 
statement from the veteran's representative which indicates 
that the veteran on that date communicated to his 
representative that he wished to withdraw his appeal.  The 
Board finds that the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (2005).  
Consequently, further action by the Board on this claim is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 2002).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed without prejudice.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


